Citation Nr: 0527353	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for dental trauma to teeth 
numbers 9 and 10 for the purpose of compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had active service from November 1965 
to November 1967.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in December 2003, the issue on appeal 
included not only entitlement to service connection for 
dental trauma to teeth numbers 9 and 10 for the purpose of 
compensation, but also for purpose of receiving outpatient 
dental treatment.  

The matter was remanded to the Department of Veterans Affairs 
(VA), Chicago, Illinois, Regional Office (RO) for additional 
development and readjudication.  Following the completion of 
the requested development, in May 2005, a rating decision was 
issued that granted service connection for dental treatment 
purposes for teeth numbers 9 and 10 as secondary to the 
veteran's inservice bamboo poisoning.  A supplemental 
statement of the case was issued to reflect the continued 
denial of the claim of entitlement to service connection for 
dental trauma to teeth numbers 9 and 10 for the purpose of 
compensation.  The case was returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to that 
claim and the evidence necessary to substantiate it.

2.  The veteran's missing teeth numbers 9 and 10 are 
replaceable by a maxillary removable partial denture.  There 
is no evidence of maxillary loss, including the loss of 
substance of the mandibular or maxillary bone.  





CONCLUSION OF LAW

The veteran's replaceable missing teeth numbers 9 and 10 do 
not meet the criteria for disability compensation.  38 C.F.R. 
§ 3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2004).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the May 2002 rating 
decision, September 2002 statement of the case, December 2003 
Board Remand, and May 2005 supplemental statement of the 
case, which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  

The September 2002 statement of the case, December 2003 Board 
Remand, and correspondence from the RO in January 2002 and 
March 2004, provided the veteran with notice of all the laws 
and regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  

Lastly, in the correspondence in January 2002 and March 2004, 
the RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to his claim, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service 
connection for residuals of dental trauma for compensation 
purposes.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in January 2002 was given prior to 
the first AOJ adjudication of the claim, the notice may not 
have fully met with the standards outlined in later case law.  
In any event, such VCAA notices, including that given in 
March 2004, were provided by the AOJ prior to the transfer 
and certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
veteran.

The Board also acknowledges that the foregoing VCAA notices 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA dental examination in November 
2004.  

In July 2004, the veteran submitted a statement indicating 
that he had no further medical information to submit, and 
requested that a determination be made based upon the 
evidence of record.  Essentially, neither the veteran nor his 
representative have made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  

It does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Analysis

The veteran seeks service connection for residuals of dental 
trauma for the purpose of disability compensation benefits.  
He contends that two of his teeth, namely number 9 and number 
10, were extracted as a result of an infection that developed 
from bamboo poisoning that he sustained from a bamboo stalk 
laceration while serving in Vietnam.  He also claims that the 
extraction of teeth 9 and 10 involved the loss of substance 
of the mandibular or maxillary bone to the extent that the 
teeth which were lost cannot be restored by dentures or 
implants.  

VA's Schedule for Rating Disabilities provides that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. §§ 
3.381(a), 17.161. (2004).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is considered disabling.  Id., Note.

The veteran's personnel records disclose that he served in 
the Republic of Vietnam from April 1966 to April 1967 and 
that he received the Combat Infantry Badge.  Service medical 
records include a March 1967 periodontal report that shows 
that the veteran's teeth numbers 9 and 10 were found to have 
been periodontally abscessed, and were extracted.  Upon 
separation examination in September 1967, the veteran 
reported bamboo poisoning in Vietnam.  

The claims file contains the veteran's post-service private 
dental treatment records, and a statement dated in August 
2002 from the veteran's dentist, Dr. MFD, D.M.D.  In that 
statement, Dr. MFD sets out the history of the veteran's 
dental treatment in service that included the extraction of 
teeth numbers 9 and 10.  Dr. MFD indicated that the bamboo 
poisoning of the veteran in Vietnam caused a generalized 
infection that became so severe that it caused the loss of 
his two upper front teeth numbers 9 and 10.  He indicated 
that the accompanying alveolar bone loss and periodontal 
abscess were noted by the military dentist in the veteran's 
service dental records.  Dr. MFD then described the veteran's 
treatment in his office that included a notation that "the 
specific area of alveolar bone resorption was in the area of 
teeth numbers 9 and 10," and that "these missing teeth have 
been replaced by a maxillary removable partial denture on 6-
21-1996."   

In April 2004, the veteran underwent a VA dental examination 
for two specific purposes:  First, determining the basis for 
the extraction of teeth numbers 9 and 10 in service, and 
particularly, whether those extractions could as likely as 
not have been the result of combat trauma; and second, 
determining whether there is maxillary loss with respect to 
teeth numbers 9 and 10.  In conjunction with the examination 
request, the claims folder was made available to the 
examiner.  In the report of that examination it was noted 
that the veteran is missing several teeth to include teeth 
numbers 9 and 10.  It was noted further that there is 
masticatory function loss due to the missing teeth although 
they have been replaced with a maxillary removable partial 
denture.  The examiner stated that there was no bone loss 
evident on panoramic radiograph.  The resulting diagnosis was 
loss of teeth numbers 9 and 10 due to periapical abscesses.  
It was the examiner's opinion that the loss of those teeth 
was not due to combat wound or trauma directly to the teeth, 
but rather the delay of dental treatment while the veteran 
was being treated for bamboo poisoning.  

As noted above, based upon the foregoing evidence, in a May 
2004 rating decision, the veteran was awarded service 
connection for teeth numbers 9 and 10 for dental treatment 
purposes as secondary to the veteran's inservice bamboo 
poisoning.  The veteran continues to seek service connection 
for the loss of teeth numbers 9 and 10 for compensation 
purposes.  

For purposes of analysis, the Board may concede, just as did 
the RO, that the extraction of the veteran's teeth numbers 9 
and 10 in service was due to bamboo poisoning, essentially 
equating to an indirect combat or dental trauma etiology.  
Thus, to warrant compensation, a dental or oral condition 
must meet any of the requirements set forth in 38 C.F.R. § 
4.150, Codes 9900 through 9916 (2004).  These ratings apply 
only to bone loss through trauma or disease, such as 
osteomyelitis.

The veteran has argued that the extraction of teeth 9 and 10 
in service involved the loss of substance of the mandibular 
or maxillary bone to the extent that the teeth which were 
lost cannot be restored by dentures or implants.  As a lay 
person, the veteran is not shown to have such medical 
expertise, and thus, his statements have no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With respect to evidence provided by those that do have the 
required medical expertise, it is noted that the veteran's 
private dentist, Dr. MFD, indicated that the military dentist 
who had extracted the veteran's front teeth numbers 9 and 10 
in service had reported that there was accompanying alveolar 
bone loss and periodontal abscess with that extraction.  

A review of the veteran's service medical records, however, 
does not specifically disclose alveolar bone loss as 
indicated by the veteran's private physician.  Regardless, 
Dr. MFD did not report that there was mandibular or maxillary 
bone loss, but even more significantly, has reported that the 
veteran's missing teeth numbers 9 and 10 were replaced by a 
maxillary removable partial denture.  

Moreover, the pertinent findings of the November 2004 VA 
dental examination with respect to missing teeth numbers 9 
and 10 was that there was no bone loss evident on panoramic 
radiograph, and that those missing teeth had been replaced 
with a maxillary removable partial denture.  

In summary, there is no basis for compensation for the 
extraction of the veteran's teeth numbers 9 and 10 because 
the applicable regulations clearly provide that replaceable 
missing teeth are not disabling conditions and may be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381.  Moreover, the 
preponderance of the evidence shows that there was no 
mandibular or maxillary bone loss so as to warrant 
compensation.  38 C.F.R. § 4.150, Diagnostic Code 9913.  As 
the replaceable missing teeth are not disabling conditions 
for which service connection may be granted for compensation 
purposes, a basis for payment of compensation benefits in 
connection with the veteran's claim has not been established.  
See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(b), 3.381.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule does not apply.  


ORDER

Entitlement to service connection for dental trauma to teeth 
numbers 9 and 10 for the purpose of compensation is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


